Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


   THE THOMAS L. PEARSON AND
   THE PEARSON FAMILY MEMBERS FOUNDATION,

               Plaintiff and Counterclaim
               Defendant,

         v.

   THE UNIVERSITY OF CHICAGO,

               Defendant and Counterclaimant.

     AND                                        No. 18-cv-99-GKF-FHM

   THE UNIVERSITY OF CHICAGO,

               Counterclaimant and Defendant,

         v.

   THE THOMAS L. PEARSON AND
   THE PEARSON FAMILY MEMBERS FOUNDATION,

               Counterclaim Defendant and
               Plaintiff,

   THOMAS L. PEARSON,

               Counterclaim Defendant.



               THE UNIVERSITY OF CHICAGO’S BRIEF IN OPPOSITION
                  TO PLAINTIFF’S SECOND MOTION TO COMPEL
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 2 of 15




                                              Introduction

          In its second motion to compel, the Foundation makes a number of unfounded assertions

   about discovery to date and seeks to enforce increasingly burdensome discovery requests that are

   unrelated to the parties’ claims and defenses.

          Although the University has provided extensive discovery over the last year, the

   Foundation seeks more. But the discovery it now moves to compel is not justified: its requests

   related to the 2019 Global Forum and the Forum Executive Director are burdensome and

   irrelevant; it fails to appropriately narrow its overbroad request for information related to the

   University’s websites and other publications; and is improperly using the litigation to gain access

   to information—details about the Pearson Institute’s finances—to which the Foundation and the

   Pearsons are not entitled under the Grant Agreement.

          The University has worked diligently to respond to the Foundation’s legitimate requests

   but has found the Foundation unwilling to accept reasonable compromises to tailor discovery to

   that which is relevant and proportional to the needs of the case. The motion for additional

   discovery should be denied.

                                               Background

          Discovery in this case has now been ongoing for more than a year. Even while

   responding in good faith to the Foundation’s burdensome discovery requests over the last year,

   the University has simultaneously remained focused on and committed to the success of the

   Pearson Institute. To put the last year in context, in addition to responding to the Foundation’s

   numerous discovery requests, including about the ongoing activities of the Pearson Institute, the

   University and the Pearson Institute have also, among other things:

                 Hosted the inaugural Pearson Global Forum;




                                                     1
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 3 of 15




                 Appointed Nobel Laureate Roger B. Myerson as the final Pearson-
                  chaired professor;

                 Held the third Annual Pearson Lecture, featuring the Head of the
                  Palestinian Mission to the United Kingdom;

                 Selected the newest class of Pearson Fellows and Scholar; and

                 Planned the second annual Pearson Global Forum, which will be
                  held in Berlin, Germany in October of this year.

   Those milestones are in addition to ongoing programming for the Pearson Institute’s students,

   Scholars, and Fellows, all in support of the continued success of the Pearson Institute and its

   mission. During that same period, the University has also been responsive to the Foundation’s

   significant and ongoing discovery requests—collecting and running search terms against more

   than five million documents, reviewing hundreds of thousands of documents that hit on those

   terms, and producing more than 75,000 documents.

          Last summer and fall, the Foundation issued and the University responded to 16

   interrogatories and 36 document requests, the parties met and conferred about search terms and

   custodians (now up to 28 for the University), and the University began collecting, searching and

   reviewing documents. In February, the University began its rolling production of documents.




                                                    2
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 4 of 15




   As illustrated above, the University completed about 75% of its production (roughly 57,500

   documents) in May. Between June and August, the University produced about 18,000 additional

   documents, including:

                 In June, about 1,750 documents related to faculty hiring, pursuant
                  to the Court’s May 3 Order (Dkt. No. 77).

                 In July and August, about 16,000 documents that were slated for
                  production in June but for which the Foundation insisted the
                  University complete a document-by-document confidentiality re-
                  review.1

   The University expects to complete its production by September 13 (excepting any documents

   that are the subject of ongoing negotiations between the parties or motion practice before this

   Court), including producing documents from two custodians the University added at the

   Foundation’s request in May, along with a supplemental privilege log.

          Despite having a much smaller production, the Foundation did not begin producing

   documents until April 18. The Foundation purportedly completed its production in May, but

   produced 983 documents (about 6% of its production) in June, after the University pointed out

   that many of its documents did not show redlined edits, as required by the parties’ agreed

   production protocol. The University also recently determined—after reviewing documents



   1
     In April, the Foundation asked the University to remove the confidentiality designation on a
   document and also expressed concern about the University’s designations more generally. The
   parties’ Stipulated Protective Order contains only one tier of confidentiality protection, so none
   of the University’s designations have limited the Foundation’s, including any of Mr. Thomas
   Pearson’s, Mr. Timothy Pearson’s, or their counsel’s, ability to review confidential documents or
   to use them in depositions. In May and June, when the Foundation re-raised its concern, the
   University proposed that the parties address disagreements as to particular documents—or
   categories of documents—if and when they arose in later stages of discovery. The Foundation
   rejected that proposal. Rather than involve the Court, the University agreed to re-review its
   confidentiality designations for all responsive non-privileged documents, including those that
   were, at the time, slated for production.



                                                    3
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 5 of 15




   produced by a third party—that the Foundation did not produce all of its responsive

   communications between Mr. Timothy Pearson and Mr. George Ledwith.2 The Foundation has

   not yet explained why those documents were not produced or when it will supplement its

   production to include them.

           Before either party substantially completed its production, the Foundation began issuing

   additional discovery. In May, June, and July, the Foundation subpoenaed eight third parties—

   including the University’s independent student-run newspaper and a former student editor-in-

   chief, three independent advisors to the Pearson Institute, and the University’s public relations

   firm—and issued ten additional interrogatories and 11 more documents requests.

          The scope of many of these requests, including the subpoenas, was very broad. The

   University’s PR firm, for example, responded by producing more than 50,000 documents. In

   addition, rather than focusing on reasonable and necessary follow-up to the extensive discovery

   already produced, the Foundation’s more recent requests covered a host of topics that have long

   been known to the Foundation but have minimal, if any, relevance to the issues in dispute.

                                               Argument

   I.     Many of the Foundation’s Requests Are Unduly Burdensome and Irrelevant—Or
          Only Marginally Relevant—to the Parties’ Claims And Defenses

          The Foundation’s recent discovery requests seek broad categories of documents

   pertaining to issues and topics that, according to the Foundation’s own complaint, do not relate

   to any alleged breach of the Grant Agreement or the University’s duty of good faith and fair

   dealing. The Foundation seeks to justify these broad requests—for all documents related to the

   ongoing planning of the 2019 Global Forum and the recruitment, hiring, and resignation of the


   2
    The University hired Mr. Ledwith on a contract basis, on Mr. Pearson’s recommendation, to
   help with the Pearson Institute.


                                                    4
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 6 of 15




   Institute’s prior Forum Executive Director—by referencing the well-known principle that the

   scope of discovery in civil litigation is broad. See Mot. at 5-7. The Foundation fails to

   acknowledge that the Federal Rules place important and mandatory limits on that scope.

          A.      Discovery Must Be Relevant to an Actual Claim or Defense and
                  Proportionate to the Needs of the Case

          Under Rule 26(b)(1), discovery may reach “any nonprivileged matter that is relevant to

   any party’s claim or defense[.]” Although that scope is broad, it is not without limits. Instead, the

   scope of the rule is intended to “signal[] to the court that it has the authority to confine discovery

   to the claims and defenses asserted in the pleadings, and signal[] to the parties that they have no

   entitlement to discovery to develop new claims or defenses that are not already identified in the

   pleadings.” Fed. R. Civ. P. 26 (Advisory Committee Note, 2000 Amendments).

          Courts in this district have repeatedly confirmed that “[t]he mere fact that a plaintiff

   offers a ‘broad theory of the case’ does not automatically justify equally broad discovery, ‘unless

   the discovery is relevant to the plaintiff’s actual claims and defenses.’” Evans v. Liberty Nat. Life

   Ins. Co., No. 13-CV-0390-CVE-PJC, 2014 WL 3449993, at *2 (N.D. Okla. July 11, 2014)

   (citing In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1193 (10th Cir. 2009)) (emphasis

   added); see also Burlington N. & Santa Fe Ry. Co. v. Han, No. 14-CV-69-CVE-PJC, 2015 WL

   401744, at *3 (N.D. Okla. Jan. 28, 2015). In Critical Nurse Staffing, Inc. v. Giving Home Health

   Care, LLC, No. CV 12-1054 ACT/LFG, 2013 WL 12138872 (D.N.M. July 19, 2013), the court

   curtailed much of the discovery sought as “impermissibly broad” and admonished the plaintiff

   that it “should not file suit precipitously and then attempt to exploit the discovery process in

   order to uncover additional grounds to support the claims.” Id. at *4 (citing Advisory Committee

   Notes, 2000 Amendments, Rule 26(b)(1)).




                                                     5
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 7 of 15




          Rule 26(b) also explicitly limits discovery to that which is “proportional to the needs of

   the case[.]” Fed. R. Civ. P. 26(b)(1). The 2015 amendments that incorporated that proportionality

   requirement directly into Rule 26(b)(1) were intended to “[r]estor[e] proportionality as an

   express component of the scope of discovery,” thereby preventing over-discovery and the use of

   discovery “for delay or oppression.” Fed. R. Civ. P. 26 (Advisory Committee Note, 2015

   Amendments).

          In sum, Rule 26 “has never been a license to engage in an unwieldy, burdensome, and

   speculative fishing expedition.” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151,

   1163 (10th Cir. 2010). The Foundation’s own cases, cited in its motion, similarly recognize that

   under Rule 26, discovery should be appropriately tailored to the parties’ actual, pled claims and

   defenses. See McConnell v. Canadian Pac. Realty Co., 280 F.R.D. 188, 193 (M.D. Pa. 2011)

   (restricting property inspection in ADA case to “those ADA considerations which the plaintiff

   . . . has standing to pursue”); Reibert v. CSAA Fire & Casualty Ins. Co., Case No. 17-CV-350-

   CVE-JFJ, 2018 WL 279348, *3-4 (N.D. Okla. Jan. 3, 2018) (discussing the importance of the

   2015 proportionality amendments to Rule 26 and noting that “[t]he fact that a plaintiff has a

   ‘broad theory of the case’ does not automatically justify broad discovery”); Dotson v. Experian

   Info. Sols., Inc., No. CIV-17-575-D, 2019 WL 440588, at *5 (W.D. Okla. Feb. 4, 2019)

   (restricting broad requests because “[t]he focus for the Court is on the actual claims and defenses

   involved in the action”).

          The Foundation’s recent discovery includes broad and burdensome requests for

   documents and information that, according to the Foundation’s own complaint, do not relate to

   any alleged breaches of the Grant Agreement or underlie the Foundation’s good faith and fair

   dealing claim.




                                                    6
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 8 of 15




            B.     The Ongoing Planning of the 2019 Pearson Global Forum Is Extensive and
                   Documents Related Thereto Are Not Relevant

            The Foundation seeks to compel the University to produce all documents related to the

   planning of the upcoming 2019 Pearson Global Forum. Mot. at 12-14. The Foundation’s only

   claim related to the Pearson Global Forum is that the University anticipatorily repudiated its

   obligation to hold the Global Forum in 2018. See Dkt. No. 2, ¶¶ 35-39. For the Foundation to

   prove that claim, it must establish that the University made an “unequivocal” statement that it

   would not perform its obligations with respect to the Forum. Norcon Power Partners, L.P. v.

   Niagra Mohawk Power Corp., 92 N.Y.2d 458, 463 (N.Y. 1998); see DeLorenzo v. Bac Agency,

   Inc., 256 A.D.2d 906, 908 (N.Y. App. Div. 3d Dep’t 1998) (requiring “an unqualified and clear

   refusal to perform”). Not only was there no such “unequivocal” statement here, the University

   planned and hosted the inaugural Forum last October, as the Foundation now concedes. See Mot.

   at 13.

            The planning for the 2019 Global Forum is in its final stages. It is scheduled to be held

   this October in Berlin, Germany, and will coincide with the 30th anniversary of the fall of the

   Berlin wall. It has involved many months of coordinated planning by a broad group that includes

   the Institute’s faculty, staff, and external advisors, other University employees, and an outside

   public relations firm. Given the extensive planning and number of people involved, the

   Foundation’s request would likely require the University to collect, review, and produce tens of

   thousands of additional documents unrelated to the claims in the Foundation’s complaint.3




   3
    The request would also potentially require the University to repeatedly re-collect documents
   because the planning of the 2019 Forum is ongoing and will continue right up until the event is
   held on October 18-19.


                                                     7
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 9 of 15




          Such burdensome discovery about the upcoming 2019 Global Forum is not proportional

   to the needs of the case, especially when the Foundation has not met its burden to establish its

   relevance. Barton v. Tomacek, No. 11-CV-0619-CVE-TLW, 2012 WL 4735927, at *4 (N.D.

   Okla. Oct. 3, 2012) (“When the relevance [of requested discovery] is not readily apparent, the

   party seeking the discovery has the burden to show the relevance of the information requested.”).

   As explained above, the Foundation has no remaining viable claim for anticipatory repudiation

   related to the 2018 Forum, let alone a claim about the adequacy of the 2019 Forum, which has

   not yet occurred.

          The Foundation argues that discovery into the planning of the 2019 Forum is somehow

   tangentially relevant to whether the 2018 Forum, held almost a year ago, complied with the

   University’s obligations under the Grant Agreement. See Mot. at 13. The Foundation already has

   documents related to the planning of the 2018 Forum and video footage of the entire event, and

   sent its representative to attend the event in person. In light of that fulsome discovery, the

   Foundation’s burdensome request for additional documents related to the 2019 Forum is not

   justified. More importantly, the Foundation’s suggestion that the planning of the 2018 Global

   Forum somehow constituted a breach of the Grant Agreement is entirely absent from the

   Foundation’s complaint. The Foundation’s request for all documents related to the planning of

   the 2019 Global Forum should be denied.

          C.      Documents Related to the Search for, Hiring, and Resignation of the Forum
                  Executive Director are Not Relevant to Any Claims or Defenses

          The Foundation also broadly requests all documents related to the search for and hiring of

   the two individuals who have held the title of Forum Executive Director, as well as documents

   relating to the resignation of the Pearson Institute’s first Forum Executive Director. As with its

   request for documents related to the 2019 Forum, the Foundation has never alleged that the



                                                     8
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 10 of 15




    University’s selection of either Forum Executive Director breached the Grant Agreement or the

    University’s duty of good faith and fair dealing. In fact, the Forum Executive Director role is not

    mentioned even once in the Foundation’s complaint. See generally Dkt. No. 2.

           When the Foundation issued an overlapping request back in June 2018 for all documents

    related to eight different positions at the Pearson Institute, the University objected that the

    request was overbroad and unduly burdensome but ultimately agreed to review and produce

    documents responsive to the request. See Ex. 1, Plaintiffs First Set of Interrogatories and

    Requests for Production of Documents. That collection and review was completed alongside the

    University’s broader collection, search, and review of documents. The documents the Foundation

    seeks now, related to the University’s recent hires, would require the University to re-collect

    documents from numerous custodians, apply new search terms, and review a likely significant

    number of documents.

           That burden is simply not proportional in view of the minimal relevance to the parties’

    contractual dispute. The Court should prevent that kind of “speculative ‘fishing expedition[],’

    whereby a party ‘pleads its allegations in entirely indefinite terms, without in fact knowing of

    any specific wrongdoing by the defendant, and then bases massive discovery requests upon those

    nebulous allegations, in the hope of finding particular evidence of wrongdoing.’” Reibert, 2018

    WL 279348 at *4. That is especially true here where the Foundation has not even pled

    allegations that would encompass the requested discovery.




                                                      9
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 11 of 15




    II.     The University Should Not Be Compelled to Produce More Information About
            Changes to the Pearson Institute Website and Institute Director Robinson’s Title
            Than It Has Already Agreed to Provide

            With its motion, the Foundation has narrowed Interrogatory 17 from what was an

    extremely broad interrogatory4 to a request for information about changes to Institute Director

    Robinson’s titles on the Pearson Institute website and unspecified “other publications and

    websites.” Mot. at 8.

            As the Foundation now acknowledges and as its own produced documents demonstrate, it

    already has much of the information it is seeking from the University. See Mot. at 8; Ex. 3,

    PEARSON_011774 (containing a list of changes to three different pages of the Pearson Institute

    website and multiple versions of each page from different points in time). The University has

    also already provided documents responsive to the Foundation’s original Request 2 for “all

    documents . . . relating to the . . . change in title to . . . Institute Director[.]” Ex. 1, Plaintiffs First

    Set of Interrogatories and Requests for Production of Documents.

            In addition, after receiving the Foundation’s narrowed request (by way of its motion), the

    University produced to the Foundation a list of the dates on which changes were made, and by

    whom, to the following pages of the Pearson Institute website: (1) Leadership (Ex. 4), (2)

    Faculty (Ex. 5), and (3) Mission (Ex. 6). These pages have collectively been changed more than

    180 times. The only way to identify whether any given change relates to Institute Director



    4
      Originally, the Foundation requested “each and every change or modification made” from 2014
    to present to three University websites, and any “press release(s), media information kit(s), . . . or
    any other publication relating or referring to” any of six topics. Dkt. 78-3, Ex. C to Mot. at Interr.
    17. Many of the topics—such as changes to the titles of Professors Blattman, Dube, and
    Myerson, and the mission of the Pearson Institute—were not related to the issues in dispute.
    Although the University offered “to meet and confer regarding a narrowed request,” id., the
    Foundation refused, claiming it could not “readily determine a way to narrow it while still
    obtaining the necessary information.” Ex. 2, 8/6/19 Hathaway email.


                                                         10
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 12 of 15




    Robinson’s title is to do a line-by-line comparison of each version to the prior one. The benefit of

    such an exercise appears minimal, when the Foundation has already done so itself. See Ex. 3.

    But, as the University stated when the parties conferred about this request, it is willing to

    produce old versions of these webpages, if the Foundation proposes a reasonably narrowed date

    range.

             The only aspect of the narrowed request that the University has not already responded or

    agreed to respond to is the request for information about changes to Institute Director Robinson’s

    title in unspecified “other publications and websites.” Mot. at 8. The Foundation has refused to

    clarify what constitutes such other publications and websites. Instead, in its motion, the

    Foundation speculates that there are “likely many more such instances” of the University

    allegedly failing to act forthrightly. Id. at 9. This is exactly the type of fishing expedition based

    on nebulous—and unpled—allegations that Rule 26 prohibits. For these reasons, there is no basis

    for the Foundation to seek further discovery beyond what the University has already offered in

    response to Interrogatory 17.

    III.     The Foundation Is Not Entitled to Audit the Pearson Institute’s Expenditures

             Request 39 seeks documentation of “the expenditure of any and all funds on behalf of the

    Pearson Institute.” Mot. at 11 (emphasis added). With this request, the Foundation seeks a

    general ledger for the Pearson Institute that includes a line item for each and every expenditure

    of the Pearson Institute, regardless of size, from its inception through today. Id. This request goes

    well beyond the Foundation’s allegations and the terms of the Grant Agreement.

             The Foundation contends that this request is justified because of its allegations regarding

    a single footnote to the 2017-2018 Pearson Institute budget. Mot. at 12 (citing Dkt. No. 2 at

    ¶¶ 42-44). That allegation—misdescribing the budget to state that the University had the right to

    charge the Pearson Institute for “many millions of dollars” of general Harris School operating


                                                      11
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 13 of 15




    expenses, Dkt. No. 2 at ¶ 42—is refuted by the detailed budgets themselves, which the

    University has already provided to the Foundation and which include line-by-line year-end

    variance against each year’s budget. None of the budgets reflects that the University has charged

    to the Pearson Institute expenses unrelated to the Pearson Institute. In fact, they reflect the

    opposite—that the Harris School has contributed significant amounts annually to the Pearson

    Institute. See, e.g., Ex. 7, 2017-2018 Annual Report at Part 2.

           The Foundation has not adequately justified its broad request for evidence about each and

    every expenditure since 2015.5 The Court long ago dismissed the Foundation’s claim for breach

    of fiduciary duty. See Dkt. No. 46 at 19-22. And the University continues to provide detailed

    annual budgets to the Foundation. The Foundation should not be allowed to use the litigation to

    circumvent its proper role under the Grant Agreement and engage in a generalized fishing

    expedition into the Pearson Institute’s finances.

    IV.    The University Does Not Object to the Parties Completing Their Document
           Productions By September 13

           The University does not object to completing its production of documents responsive to

    the Foundation’s requests by September 13 (excepting any requests that are the subject of

    ongoing negotiations between the parties or motion practice before this Court), if the Foundation

    is obligated to do the same.

                                                 Conclusion

           For the foregoing reasons, the University respectfully requests that the Court (1) deny the

    Foundation’s motion to compel documents related to the 2019 Pearson Global Forum, Forum

    Executive Director, the Institute Director’s title, and Pearson Institute expenditures; and (2) grant


    5
      The request would also potentially require the University to continually update the ledger, since
    the expenditures of the Pearson Institute are ongoing.


                                                        12
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 14 of 15




    the request to require completion of both parties’ document production by September 13

    (excepting any documents subject to ongoing negotiations between the parties or to motion

    practice before this Court).



    Dated: September 6, 2019                       Respectfully submitted,

                                                    /s/ Jeffrey A. Hall
    WILLIAM S. LEACH, OBA#14892                    Jeffrey A. Hall
    JESSICA L. DICKERSON, OBA#21500                Rebecca Weinstein Bacon
    McAfee & Taft, a Professional Corporation      Faye E. Paul
    Williams Center Tower II                       Taylor A.R. Meehan
    Two West Second Street, Suite 1100             BARTLIT BECK LLP
    Tulsa, Oklahoma 74103                          54 West Hubbard Street, Suite 300
    Telephone: (918) 587-0000                      Chicago, Illinois 60654
    Facsimile: (918) 599-9317                      t: (312) 494-4400
    Email: bill.leach@mcafeetaft.com               f: (312) 494-4440
            jessica.dickerson@mcafeetaft.com       jeffrey.hall@bartlit-beck.com
                                                   rweinstein.bacon@bartlit-beck.com
                                                   faye.paul@bartlit-beck.com
                                                   taylor.meehan@bartlit-beck.com

                                                   Andrew C. Baak
                                                   BARTLIT BECK LLP
                                                   1801 Wewatta Street, Suite 1200
                                                   Denver, Colorado 80202
                                                   t: (303) 592-3100
                                                   f: (303) 592-3140
                                                   andrew.baak@bartlit-beck.com

                                                   Counsel for Defendant and Counterclaimant,
                                                   The University of Chicago




                                                  13
Case 4:18-cv-00099-GKF-FHM Document 88 Filed in USDC ND/OK on 09/06/19 Page 15 of 15




                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 6th day of September, 2019, I electronically transmitted the
    attached document to the Clerk of Court using the ECF System for filing. Based on the records
    currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
    registrants:

    P. Scott Hathaway
    Isaac R. Ellis
    4000 One Williams Center
    Tulsa, Oklahoma 74172
    Attorneys for Plaintiffs

                                                    /s/ Jeffrey A. Hall
                                                    Jeffrey A. Hall
